Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 1 of 9




                  EXHIBIT “A”
             Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 2 of 9


                                Mass Spectrometry Facility                 Thomas G. Hartman, Ph.D.
R._UTGERS                       Food Innovation Center North
                                Rutgers, The State University of NJ
                                                                           Laboratory Director
                                                                           hartmantg@aol.com
      New Jersey Agricultural   63 Dudley Road                             Phone: 848-932-5543
      Experiment Station        New Brunswick, NJ 08901-8520               Fax: 732-932-6776




                                                               January 31, 2020

 Spencer Sheehan, Esq.
 Sheehan & Associates, P.C.
 505 Northern Blvd
 Suite 311
 Great Neck, NY 11021

 spencer@spencersheehan.com

                                       CONFIDENTIAL

                   Mass Spectrometry Laboratory Analysis Report #7609

            Flavor Analysis of Oregon Chai-Vanilla Chai Tea Latte Powder

 Dear Mr. Sheehan:

      This is the report pertaining to the above-captioned samples that you
 submitted for flavor analysis.

 I         Sample Log

           The following samples were received for analysis:

 1.        Oregon Chai-Vanilla Chai Tea Latte Powder
           Production Code: 080940002

 II        Analysis Request

           The analysis request was to extract and analyze the flavors from the product.




                                                   1
        Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 3 of 9




III   Analysis Methodology

       The product ( 1.0 g) was transferred to a borosilicate glass test tube sealed
with Teflon-lined, screw cap closure, matrix-spiked with 1.0 µg ofnaphthalene-d8
internal standard (1.0 ppm w/v) and extracted with 5.0 ml of methylene chloride.
The sample was centrifuged 30 minutes at 2500 rpm and the the upper, clear
supernatant layer was concentrated under a gentle stream of nitrogen to a final
volume of approximately 0.5 mL then transferred to a Purge & Trap apparatus
(Scientific Instrument Services, Solid Sample P&T system) and subjected to Purge
& Trap-Thermal Desorption-GC-MS analysis as follows:

Purge & Trap-Thermal Desorption-GC-MS

       Concentrated methylene chloride extract prepared as described above was
evaporated to dryness in a stream of nitrogen gas inside the glass tubing of the
purge & trap apparatus (SIS Solid Sample Purge & Trap Oven). Immediately
upon reaching dryness the sample was subjected to P&T analysis by purging with
nitrogen at 50 ml per minute for 30 minutes at 150°C. The exhaust of the P&T
apparatus was fitted with a Tenax-TA adsorbent trap. The traps were then
connected to the Short Path Thermal Desorption system and thermally desorbed
directly into the GC-MS system for final analysis (SIS Model TD-4 Short Path
Thermal Desorber). The thermal desorption conditions were 250°C for 5 minutes.
A method blank was prepared and analyzed prior to the vanilla ice cream sample.
Compounds detected in the method blank were disregarded in the data treatment
of the test sample.

GC-MS Analysis Methodology

       Analyses ofTenax traps prepared as described above were conducted using
a Scientific Instrument Services (SIS) model TD4 Short Path Thermal Desorber
interfaced to the Varian 3400 GC directly coupled to a Finnigan TSQ- 7000 triple
stage quadrapole tandem mass spectrometer equipped with an Xcaliber data
system. Thermal desorption conditions were 250°C for 5 minutes using sub-
ambient, cryogenic GC column temperature programming. The GC was equipped
with a 60 meter x 0.32 mm i.d. Guardian-ZB-5MS capillary column with a 1.0 µm
film thickness (Phenomonex). The mass spectrometer was operated in electron
ionization mode (70 eV) scanning masses 35-350 once each second.

                                          2
        Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 4 of 9




Materials

      Naphthalene-d8 used as internal standard for the study was purchased from
Sigma-Aldrich Chemical Co, St. Louis MO. Methylene chloride was purchased
from Thermo Fisher Scientific. All thermal desorption supplies were purchased
from Scientific Instrument Services, Inc., Ringoes, NJ.

IV    Results

      The GC-MS analysis data for the Chai-Vanilla Tea Latte product is
summarized in Table 1. The GC-MS chromatogram corresponding to the Table is
presented in Figure 1. From left to right, the Table lists the MS scan number
(from centroid of peak), peak area integration, peak identification and then
concentration data expressed in parts per million (ppm w/v). The data is semi-
quantitative and based on peak area ratio to the matrix-spiked internal standard
(naphthalene-d8) assuming a detector response factor of 1.0 with no correction for
extraction efficiency.

      If you have any questions or if I can be of further assistance to you then
please don't hesitate to contact me.


                                       Respectfully Submitted,



                                       Thomas G. Hartman, Ph.D.
                                       Mass Spectrometry Lab Director
                                       & Research Professor




                                          3
     Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 5 of 9



                            Attachments

►   Table 1, Analysis Results Summary

►   Figure 1, GC-MS Chromatogram

►   Analysis Data Forms

►   Photo of Test Sample




                                   4
               Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 6 of 9


                                                         Table 1

                                     Sheehan & Associates, P.C., Project #7609
                                     Oregon Chai-Vanilla Chai Tea Latte Powder
                                            Production Code: 080940002
                  Methylene Chloride Extract of with 1 ppm Matrix-Spiked Int. Std. by P&T-TD-GC-MS

 Data File = TSQA3761

 MS            Area                                                                                          Cone.
 Scan #        Integration Peak Assignment                                                                   PPMw/w
         128           72979 diacetyl                                                                              0.03
         320           47766 butyric acid                                                                          0.02
         338           36325 hexanal                                                                               0.01
         433           27923 pentanoic acid                                                                        0.01
         521           62554 alpha-pinene                                                                          0.02
         537           66939 sabinene                                                                              0.02
         557         695994 hexanoic acid + benzaldehyde                                                           0.24
         565          48638 6-methyl-5-hepten-2-one                                                                0.02
         571         205613 myrcene                                                                                0.07
         577          69669 beta-pinene                                                                            0.02
         587          40228 octanal                                                                                0.01
        602           59100 phellandrene                                                                           0.02
        607          151444 alpha-terpinene                                                                        0.05
        613           76140 2-carene                                                                               0.03
        622           76381 p-cymene                                                                               0.03
        630       12774499 limonene                                                                                4.45
        638       14147018 benzyl alcohol                                                                          4.92
        656          190521 2-hydroxybenzaldehyde + gamma-terpinene                                                0.07
        678           59982 phenylmethyl formate                                                                   0.02
        688          181675 terpinolene                                                                            0.06
        693        2055563 linalool                                                                                0.72
        721        4714233 maltol                                                                                  1.64
        734          181833 2-cyclohexen-1-ol, 1-methyl-4-(1-methylethyl)                                          0.06
        744           31638 limonene oxide                                                                        0.01
        756          561724 octanoic acid                                                                         0.20
        761          201075 benzyl acetate                                                                        0.07
        771          187033 benzene propanal                                                                      0.07
        777          192043 benzoic acid                                                                          0.07
        793        1573466 4-terpineol                                                                            0.55
        805        2108650 alpha-terpineol                                                                        0.73
        81 0       2872727 naphthalene-dB (internal standard)                                                     1.00
        835          162090 linallyl acetate                                                                      0.06
        843         215384 nerol                                                                                  0.07
       849          200704 2-methoxybenzaldehyde                                                                  0.07
       853            92107 carvone                                                                               0.03
       863          192007 nonanoic acid                                                                          0.07
       909      159703856 cinnamic aldehyde                                                                     55.59
       939          910471 delta-elemene + alpha-terpineol acetate                                               0.32
       975      184660143 eugenol                                                                               64.28
       988        6738967 eugenyl methyl ether                                                                   2.35
       992          521400 elemene                                                                               0.18
      1015       30865726 vanillin                                                                              10.74
      1027          119802 ? sesquiterpene                                                                       0.04
      1037       25387074 caryophyllene                                                                          8.84
      1064        9588671 dihydrocoumarin                                                                        3.34
      1068        1357977 curcumene                                                                              0.47
      1086       12538585 eugenyl acetate                                                                        4.36
      1092        1193079 eremophylene                                                                           0.42
      1095        1178417 cadinene                                                                               0.41
      1101        3293682 delta-cadinene                                                                         1.15
      1110        1905777 2-methoxycinnamic aldehyde                                                             0.66
      1174          920785 caryophhyllene oxide                                                                  0.32
1117-1306         4674870 complex mixture of sesquiterpenes, sesquiterpene alcohols & sesquiterpene oxides       1.63
      1311           63761 benzyl benzoate                                                                       0.02
      1388          281463 caffeine                                                                              0.10
                            Total                                                                              169.76
C:\Xcaliburldata\TSQA3761
                                   Case 1:19-cv-10686-KPF 1/28/2020
                                                          Document        20 Filed 02/20/20 Page 7 of 9
                                                                    2:36:40 PM

RT: 0.00 • 45.02
                                                                                       975                                                           NL:
                                                                                      24.48                                                          8.04E8
         100
                                                                                                                                                     m/z=
                                                                                                                                                     35.0-43.0+
         90                                                                                                                                          45.0-350.0
                                                                                                                                                     MS
                                                                                                                                                     TSQA3761
         8                                                                         908
                                                                                  23,;l5
         70
  Q)
  (.J
  C      6
  "'
 i:,
  C
  ::,                                                                                       1037
 -"       5                                                                                 25.52
 <(                                                                  630
  Q)
  >                                                                 18,67
 ""<ii
  (\J
         40
 0::

                                                                         638
         30                                                                                      1086
                                                                        Jlt80
                                                                                                 26 34
         20
                                                                              810                  1101
                                                                             21}0
          10                                                                                       ?it60
                                  17 152           343        557                                  1197 1388 1572 1720 1848 2087
                                 8.35   10.62     13.84     17.,44                                ?li.21 31,43 34,52 3Z,01 _:llt 17 43.19
              o---+-~~~~~~~~=-...;_:::;~...-,..,~y,J_\.,,J.,ll..,,,JJ!.,,d,J,.,1+_llll!l~..;.s;;;;,...,.._.;.c:;..:..:,.._;:.;c;::::;,-::+~~~~,2.,;:~~
                0             5             10             15             20                25             30         ~              ~              45
                                                                               Time (min)
TSQA3761
Type: Unknown ID: 1 Row: 1
Sample Name:            Oregon Chai-Vanilla Chai Tea Latte Powder (Production
                        Code: 080940002), DCM Extract, 150C/30min, matrix spiked
                        with w/w l.Oppm Int. Std. by P&T-TD-GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7609
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc45solventdelay8min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µl):         0.00
ISTD Amount:                0.00
Oil Factor:                 1.00
Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 8 of 9
               Case 1:19-cv-10686-KPF Document 20 Filed 02/20/20 Page 9 of 9




Nutr it io n
serving Size 3 Tbsp (34g)
Servings Per Container ab out 8

Amount Per Serving
Calories 130                         Calories from Fat 1o
                                                                               % Daily Value*
Total Fat 1g                                                                             2%
 Saturated Fat 0.5g
 Trans Fat Og
Cholesterol 5mg
Sodium 135mg
Total Carbohydrate 29g
 -
 ~etary Fiber Og
 Sugars 27g
;:-- -__ _..
         :_
 Protein 2g
